Name: Commission Regulation (EEC) No 3280/85 of 22 November 1985 abolishing the countervailing charge on tomatoes originating in Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 11 . 85 Official Journal of the European Communities No L 314/ 19 COMMISSION REGULATION (EEC) No 3280/85 of 22 November 1985 abolishing the countervailing charge on tomatoes originating in Poland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 3170/85of 13 November 1985 (3) introduced a countervailing charge on tomatoes originating in Poland ; Whereas for this product originating in Poland there were no prices for six consecutive working days ; whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of tomatoes originating in Poland can be abolished, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3170/85 is hereby repealed. Article 2 This Regulation shall enter into force on 23 November 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 20 . 5. 1972, p. 1 . 2) OJ No L 130, 16 . 5 . 1984, p. 1 . (3) OJ No L 300, 14. 11 . 1985, p. 32 .